419 So.2d 323 (1982)
Noel STEFFANI, Petitioner,
v.
STATE of Florida, Respondent.
No. 60757.
Supreme Court of Florida.
August 26, 1982.
Paul Morris, Sp. Asst. Public Defender, Miami, for petitioner.
Jim Smith, Atty. Gen., Tallahassee, and Janet Reno, State Atty. and Ira N. Loewy, Asst. State Atty., Eleventh Judicial Circuit, Miami, for respondent.
ADKINS, Justice.
We have for review a decision of the District Court of Appeal, Third District, (State v. Steffani, 398 So.2d 475 (Fla.3d DCA 1981)), which passes upon questions that it certifies to be of great public importance. We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
This case involves the same questions as were considered in our consolidated opinion in Griffin v. State and Lawrence v. State, 419 So.2d 320 (Fla. 1982). For the reasons expressed in that consolidated opinion, we approve the district court's decision.
It is so ordered.
ALDERMAN, C.J., and BOYD, OVERTON, SUNDBERG and McDONALD, JJ., concur.